Zollars, J.
Appellant is the same person who was the plaintiff and appellant in the ease of Bushnell v. Bushnell, ante, p. 503. In that case, the widow of Thomas Bushnell, deceased, was the defendant and appellee. In this, the children of said Bushnell are the defendants and appellees. In that case the policy of insurance was in the Masonic Mutual Benefit Society. In this the policy was in the Michigan Mutual Life Insurance Company. With these exceptions, the two cases are the same in the substantial averments of the complaint and the proofs. This case, like that, is presented to this court upon the sufficiency of the evidence to sustain the decision of the trial court in favor of appellees. What we said in that case is applicable in this, except that in this case, the policy and the assignment thereof are in the record by a proper bill of exceptions. Upon the authority of that case, the judgment in this is affirmed, with costs.